        Case 3:18-cv-00897-KAD Document 29 Filed 10/05/18 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

CRAIG CUNNINGHAM, on behalf of himself
and all others similarly situated,       Civil Action No.18-cv-00897
                Plaintiffs,
        vs.

MEDGUARD ALERT, INC.
         Defendants.                     REPLY MEMORANDUM OF LAW IN
                                         FURTHER SUPPORT OF DEFENDANT’S
                                         MOTION TO STRIKE PLAINTIFFS’ CLASS
                                         ALLEGATIONS UNDER FRCP R. 12(f)
                                         AND DEFENDANT’S MOTION TO
                                         DISMISS UNDER FRCP 12(b)




                                                                              1
          Case 3:18-cv-00897-KAD Document 29 Filed 10/05/18 Page 2 of 6



        Defendant, Medguard Alert, Inc., by and through its undersigned counsel, states the

following in further support of its motion to strike plaintiff’s class allegations under FRCP 12 (f)

and its motion to dismiss plaintiff’s cause of action under FRCP 12 (b)(6).

    A. In Opposition, Plaintiff Asserts that his Single Cause of Action is Premised on a
       Non-Existent Statutory Provision and an FCC Regulation that does not Confer a
       Private Right of Action
        In his Complaint, Plaintiff asserts a single cause of action, purportedly under 47 U.S.C.

§227 (b) (3), which is simply a paragraph that provides for a private right of action for violations

of the statute. Given this pleading deficiency, defendant argued that insofar as plaintiff’s first

cause of action is premised on 47 U.S.C. § 227(b)(1)(B), that cause of action must be dismissed

under FRCP 12 (b) (6) because plaintiff is not a residential phone subscriber. In other words,

bringing a putative class action complaint does not, by itself, confer standing under statutory

provisions that plaintiff could not otherwise invoke individually. Plaintiff fails to oppose

defendant’s argument. And, an argument not addressed in an opposition brief is considered

waived. See Scott v. Am. Sec. Ins. Co. (In re Scott), 572 B.R. 492, 523 (Bankr. S.D.N.Y. 2017)

(“It is well settled in the Second Circuit that a plaintiff's failure to respond to contentions raised

in a motion to dismiss claims constitute an abandonment of those claims.”

First Capital Asset Mgmt. v. Brickellbush, Inc., 218 F. Supp. 2d 369, 392-393 (S.D.N.Y. 2002)

(argument not addressed in opposition brief deemed waived); In re UBS Ag Sec. Litig., 2012 U.S.

Dist. LEXIS 141449, at *34 (S.D.N.Y. Sep. 28, 2012) (same).

        Notably, plaintiff does not assert that he is proceeding under 47 U.S.C. §227 (b)(1)(a).

Rather, plaintiff asserts that Cunningham “is suing Medguard for making prerecorded or

artificial voice advertising calls to Cunningham’s cell phone in violation of 47 U.S.C. § 227

(a)(1)(iii) and 47 CFR §§ 64.1200(a)(1)(iii), (2).” (R. Doc. 22, p. 11 of 21). Plaintiff cannot

proceed with his claims under either of these statutory provisions. First, 47 U.S.C. § 227

                                                                                                         2
          Case 3:18-cv-00897-KAD Document 29 Filed 10/05/18 Page 3 of 6



(a)(1)(iii) simply does not exist. Second, CFR 64.1200 does not convey a private right of action.

See, e.g. Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017) (explaining that CFR

64.1200 merely constitutes the Federal Communication Commission’s implementing

regulations). Indeed, in Cunningham v. Carribean Cruise Lines, Inc., No. 15-62580-CIV, 2016

U.S. Dist. LEXIS 179758 (S.D. Fla. Dec. 28, 2016), the same plaintiff, Craig Cunningham, had

his stand alone CFR 64.1200 claims dismissed because a private right of action was not

conferred. Notably, in Carribean Cruise Lines, Inc., Mr. Cunningham also tried to conflate cell

phone calls and residential land line calls.

        Defendant acknowledges Townsend v. Benjamin Enters., 679 F.3d 41 (2d Cir. 2012),

wherein the 2nd Circuit indicated that “the failure in a complaint to cite a statute, or to cite the

correct one, in no way affects the merits of a claim. Factual allegations alone are what matters.”

But, this case is a putative class action (in which plaintiff seeks to represent cell phone users and

residential line subscribers) and it is critical to determine, inter alia, which statutory provisions

are at issue and whether divergent legal theories and defenses are associated with those statutory

provisions. Plaintiff failed to clearly provide this critical information in the Complaint and now

points to statutory provisions which either do not exist or do not provide a private right of action.

Given Plaintiff’s failure to identify a statutory provision under which he can proceed, the Court

should dismiss his claim.

    B. The Court Should Strike the Class Allegations Pertaining to Residential Line
       Subscribers

        In his opposition, plaintiff relies heavily on Langan v. Johnson & Johnson Consumer

Cos., 897 F.3d 88 (2d Cir. 2018) in support of plaintiff’s argument that striking the class

allegations at the pleadings stage is inappropriate. But, in Langan the court indicated that “the

question [] is whether there is a standing problem when a plaintiff attempts to sue on behalf of

                                                                                                        3
          Case 3:18-cv-00897-KAD Document 29 Filed 10/05/18 Page 4 of 6



those who may have claims under different states' laws that generally prohibit the same

conduct.” Id. at 95. And, the court simply ruled “whether a plaintiff can bring a class action

under the state laws of multiple states is a question of predominance under Rule 23(b)(3), not a

question of standing under Article III,” and then the court remanded the case to district court for

a more rigorous analysis of predominance. Id. at *96.

       Here, however, the question is not whether a class action can be brought under various

state consumer protection laws. Rather, the question is whether a standing problem exists by

virtue of the different legal theories and defenses associated with calls to cellular phones versus

calls to residential line phones. In Vigus v. S. Ill. Riverboat/Casino Cruises, Inc., 274 F.R.D.

229, 231 (S.D. Ill. 2011), the court noted the different legal theories and different defenses

associated with calls to residential telephone lines versus cellular telephone lines and then ruled

that a class cannot be certified. Plaintiff fails to present any cases where these differences were

found not to be an insurmountable barrier to certification, but instead characterizes Vigus as an

outlier and asserts with little explanation that Vigus is somehow inconsistent with 2nd Circuit

jurisprudence. Moreover, plaintiff cites largely to cases outside the TCPA context.1 And, the

TCPA cases plaintiff cites do not address whether a cell phone user can assert class allegations

on behalf of residential phone subscribers, let alone whether this is permissible under a statutory

provision that does not exist and a CFR provision that does not confer a private right of action.


1
 See Caridad v. Metro-North Commuter R.R., 191 F.3d 283 (2d Cir. 1999) (seeking certification
in an action under Title VII of the Civil Rights Act); Robidoux v. Celani, 987 F.2d 931 (2d Cir.
1993) (seeking certification for persons whose applications for public assistance had been
delayed unlawfully); Rossini v. Ogilvy & Mather, Inc., 798 F.2d 590 (2d Cir. 1986) (seeking
certification in an action under Title VII of the Civil Rights Act); Green v. Wolf Corp., 406 F.2d
291 (2d Cir. 1968) (shareholders seeking certification in a case involving allegations of artificial
stock inflation); LeFoll v. Key Hyundai of Manchester, LLC, No. 3:08-cv-1593 (WWE), 2010
U.S. Dist. LEXIS 44417 (D. Conn. May 6, 2010) (seeking certification under CUTPA and TILA
where defendants failed to disclose the first date that payment was due under a retail installment
sales contract).
                                                                                                      4
                 Case 3:18-cv-00897-KAD Document 29 Filed 10/05/18 Page 5 of 6



            Further, while the Langan Court indicated that “non-identical injuries of the same general

character can support standing,2” some of the injuries cited in plaintiff’s Complaint could have

been sustained by cell phone users but could not possibly have been sustained by residential line

subscribers. More specifically, given the holding in Spokeo, Inc. v. Robbins, 136 S. Ct. 1540

(2016) -- where the United States Supreme Court expressly rejected the argument that a mere

procedural violation rises to the level of a concrete harm and noted that a violation of a statute’s

procedural requirements may result in no harm -- plaintiff’s Complaint indicates that the

allegedly violative call “used up energy from Plaintiff (sic) cell phone battery.” Compl. ¶ ¶ 11,

15. While this alleged concrete harm may apply to cellular phone users like plaintiff, it does not

apply to residential line subscribers.

            For these reasons, the court should grant defendant’s motion.


DATED:             October 5, 2018
                                                 THE DEFENDANT, MEDGUARD ALERT, INC.

                                                 The Sultzer Law Group, P.C.
                                                 By:    Joseph Lipari /s/
                                                 _____________________
                                                 Joseph Lipari (pro hac vice)
                                                 Attorneys for MedGuard Alert, Inc.
                                                 14 Wall Street, 20th Floor
                                                 New York, NY 10005
                                                 Tel: 212-618-1938
                                                 Fax: (888) 749-7747

                                                 BY /s/ Keith R. Rudzik__
                                                 Keith R. Rudzik, Esq.
                                                 Fed. Bar. #: ct24007
                                                 Howard, Kohn, Sprague & FitzGerald LLP
                                                 Post Office Box 261798
                                                 Hartford, Connecticut 06126-1798
                                                 Phone: (860) 525-3101
                                                 Fax: (860) 247-5201
                                                 E-mail:krr@hksflaw.com
2
    Id. at 94.

                                                                                                       5
         Case 3:18-cv-00897-KAD Document 29 Filed 10/05/18 Page 6 of 6




                              CERTIFICATE OF SERVICE

        I hereby certify that on October 8, 2018, a copy of the foregoing was filed electronically
[and served by mail or anyone unable to accept electronic filing]. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system [or by mail to
anyone unable to accept electronic filing]. Parties may access this filing through the Court’s
system.

                                              BY /s/ Keith R. Rudzik__
                                              Keith R. Rudzik, Esq.
                                              Fed. Bar. #: ct24007
                                              Howard, Kohn, Sprague & FitzGerald LLP
                                              Post Office Box 261798
                                              Hartford, Connecticut 06126-1798
                                              Phone: (860) 525-3101
                                              Fax: (860) 247-5201
                                              E-mail: krr@hksflaw.com




                                                                                                     6
